DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:  On page 10, line 31, reference numeral “14” is inaccurate.  On page 11, line 2, “5A” is inaccurate.
Appropriate correction is required.
The drawings are objected to because reference numerals 88 (page 8, line 17 and throughout the specification), 80 (page 8, line 15 and throughout the specification) and 84A (page 8, line 20 and throughout the specification) are not shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 2, 7, 10, 13, 14, 18 and 20 are objected to because of the following informalities:  On page 14, line 21, it appears that –the-- should follow the first occurrence of “of”.  On page 15, line 16, it is unclear which central hole “the central hole” is claiming, the one in line 12 of page 15 or the one in line 14 of page 15.  On page 15, line 30, there is no antecedent basis for “the extension”.  It appears that claim 10 should depend from claim 7.  On page 16, line 17, there is no antecedent basis for “the post assembly”.  It is noted that the post assembly is later claimed on page 16, line 24.  On page 16, line 20, there is no antecedent basis for “the lanyard”.  On page 16, line 28, it appears that –the-- should follow the first occurrence of “of”.  On page 17, line 7, it is unclear which central hole “the central hole” is claiming, the one in line 3 of page 17 or the one in line 5 of page 17.  On page 17, line 21, there is no antecedent basis for “the spring”.  It appears that claim 17 should depend from claim 16.  On page 17, line 33, there is no antecedent basis for “the post assembly”.  It is noted that a post assembly is later claimed on page 18, line 3.  On page 18, line 7, it appears that –the—should follow the first occurrence of “of”.  On page 18, line 7, there is no antecedent basis for “the arc of the locking surface”.  On page 18, line 12, it is unclear which central hole “the central hole” is claiming, the one in line 8 of page 18 or the one in line 10 of page 18.   On page 18, line 32, “a back member” is unclear, since page 18, line 9 already claims the back member.  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On page 15, line 7, “when” is unclear, as to whether the claim is positively claiming a second post assembly, or not.   On page 19, line 3, “when” is unclear, as to whether the claim is positively claiming a second post assembly, or not.  On page 16, line 20, it is unclear whether a lanyard is being positively claimed or not.  Claims 14-17 are also rejected, as they depend from claim 13.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simonsen 2,751,241.
Re claim 1, Simonsen teaches a modular locking assembly including a receiver assembly including a base 12, a cover 14 fitting on one side of the base, a post hole 23 on the base to receive a post assembly 17, a space between the base and cover to receive a slide 13 movable between a locked position to engage the post and an unlocked position to disengage the post, and a locking surface 34 on the slide to engage and release a groove 35 of the post in the locked and unlocked positions.
Re claim 11, Simonsen teaches a spring 16 to retain the slide 13 in the locked position, and the spring being resiliently deformable to allow the slide to move to the unlocked position.
Claims 1-3, 5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tedder et al 2018/0195834.
Re claim 1, Tedder et al  teaches a modular locking assembly including a receiver assembly including a base 102, a cover defined by the article of paragraph [0021], lines 8-13 fitting on one side of the base, a post hole having female teeth 118 on the base to receive a post assembly 108, 104, a space between the base and cover to receive a slide 112 movable between a locked position to engage the post and an unlocked position to disengage the post, and a locking surface 120 (fig. 7) on the slide 112 to engage and release a lockup channel 122 of the post in the locked and unlocked positions, the locking surface including an arc portion 704 in fig. 7 that interacts with the post in the locked position of fig. 7.
Re claim 2, Tedder et al teaches gear teeth 1108, 116 on the post, and a lockup channel 122 between the gear and the distal side 104 of the post, and the channel 122 engaging the locking surface 120 of the slide in fig. 7.
Re claim 3, Tedder et al teaches the post hole having female teeth 118 in fig. 2 that align with the teeth of the post assembly.
Re claim 5, a portion of the arc 704 of the locking surface aligns with the base of the lockup channel 122 in the unlocked position, and aligns as in fig. 7 in the locked position of the slide.
Re claim 11, Tedder et al teaches a spring 702 to retain the slide 112 in the locked position, and the spring being resiliently deformable to allow the slide to move to the unlocked position.
Re claim 12, the spring 702 includes two compression springs 702 in channels that surrounds the springs in fig. 7, and the springs engage spring interfaces 120 of the slide 112.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Simonsen 2,751,241 in view of Tedder et al 2018/0195834.
Re claim 12, Tedder et al teaches in fig. 7 that it is well known to use two compression springs 702 to bias a latch 112, the springs residing in spring retention channels that receive the springs of a base and interacting with spring interfaces 120 at opposite sides of the slide.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute two compre3ssion springs for the spring 16 of Simonsen, with the springs received within channels and engaging interfaces of the slide, in view of the teaching of Tedder et al, to provide a strong biasing force to the slide 13 of Simonsen into its locked position.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tedder et al 2018/0195834 in view of either Simonsen 2,751,241 or Files 7,464,908.
Re claim 4, Simonsen teaches a cover post hole 29 aligning with a post hole 23 on the base 12.  The cover post hole 29 does not include teeth.  Files teaches a cover post hole 13, 13a in fig. 5 to receive the post 11 in the locked position of the post, wherein the cover post hole does not include female teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cover post hole in the article cover of Tedder et al which does not include female teeth, in view of the teaching of Simonsen or Files, to allow the cover to receive the post of Tedder et al in the locked position.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tedder et al 2018/0195834 in view of  Ponder 2015/0233669.
Re claim 6, it is first noted that “when” in claim 6, line 5 is not regarded as positively claiming a second post assembly.  Ponder teaches a back member 118 in figs. 1A and 12 having locking slots 130 to allow locking posts 156 (fig. 1A) to extend therethrough.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the holes 124 (fig. 2) of Tedder et al to include locking slots capable of receiving locking posts, in view of the teaching of Ponder, to allow the post 104, 108 of Tedder et al to be attached to another article.
Re claim 10, the gear 116, 108 of Tedder is integral as a single component.
 Claims 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tedder et al 2018/0195834 in view of either Simonsen 2,751,241 or Files 7,464,908, and Ponder 2015/0233669.
Re claim 13, Tedder et al  teaches a modular locking assembly including a receiver assembly including a base 102, a cover defined by the article of paragraph [0021], lines 8-13 fitting on one side of the base, a post hole having female teeth 118 on the base to receive a post assembly 108, 104, a space between the base and cover to receive a slide 112 movable between a locked position to engage the post and an unlocked position to disengage the post, and a locking surface 120 (fig. 7) on the slide 112 to engage and release a lockup channel 122 of the post in the locked and unlocked positions, the locking surface including an arc portion 704 in fig. 7 that interacts with the post in the locked position of fig. 7.  
Simonsen teaches a cover post hole 29 aligning with a post hole 23 on the base 12.  The cover post hole 29 does not include teeth.  Files teaches a cover post hole 13, 13a in fig. 5 to receive the post 11 in the locked position of the post, wherein the cover post hole does not include female teeth.  Ponder teaches a hole in the slide 70 in fig. 4 which is capable of receiving a lanyard 26, 28.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cover post hole in the article cover of Tedder et al which does not include female teeth, in view of the teaching of Simonsen or Files, to allow the cover to receive the post of Tedder et al in the locked position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a lanyard hole in the slide of Tedder et al, in view of the teaching of Ponder, to allow a lanyard to actuate the slide 112.  
Re claim 16, Tedder et al teaches a spring 702.
Re claim 17, the spring 702 of Tedder et al includes two compression springs 702 in channels that surrounds the springs in fig. 7, and the springs engage spring interfaces 120 of the slide 112.
               Provided the above claim objections and rejections under 35 USC 112, second paragraph are overcome, claims 7-9, 14 and 15 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and claims 18-20 would be allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Smeja 2018/0125269 teaches a gear 10 and a screw 40.  Schroeder et al 9,944,217 teaches a lanyard 160 for a slide latch.  Kim 7,162,281 teaches a gear 135 in fig. 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 15, 2022